                   IN THE UNITED STATES DISTRICT COURT

                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA           :
                                   :
           V.                      :           1:19CR54-1
                                   :
STEVE BRANTLEY SPENCE              :


                            MOTION TO CONTINUE

     The Defendant, by and through undersigned counsel, hereby

moves to continue the trial of this matter until a date certain in

October 2020     In support thereof, counsel states as follows:

     The trial of this action is scheduled to begin on August 10,

2020.   Prior to the COVID-19 pandemic, the parties were working

diligently in an effort to prepare for trial on the scheduled date.

The Government was in the process of issuing subpoenas when the

COVID-19   pandemic     halted   normal     court   and   law   enforcement

operations.

     During      the   current   COVID-19     pandemic,     public     health

authorities and this Court, in its Amended Standing Order 13,

recommend avoiding close personal contact with other persons who

are or might be infected with COVID-19 because of the health risks

associated with such contact, and the risk of asymptomatic persons

introducing COVID-19 into local detention centers.              These same

concerns would be applicable to witnesses traveling and appearing

in court, as well as jurors appearing in court and deliberating




        Case 1:19-cr-00054-UA Document 28 Filed 07/14/20 Page 1 of 7
with each other.            It will be impossible to adhere to the social

distancing orders or practices recommended.

       Defense counsel is required to meet with the Defendant to

review discovery, medical records, develop and investigate factual

information, and to otherwise prepare for trial.                           The Defendant is

presently being housed in the Alamance County Jail. Counsel is

prohibited by his office from meeting in person with the Defendant

at the jail.          While Jurislink is now available in the Alamance

County Jail, telephone and video conferencing will not be adequate

substitutes for meeting in person and reviewing the discovery and

other records and otherwise preparing for the trial of this case.

Counsel has been informed that the government has approximately 55

potential witnesses, several from out of state.

       Since North Carolina has entered Stage II of its re-opening

plan, the number of COVID-19 cases have increased, especially in

some of the larger counties constituting the Middle District of

North Carolina. A jury trial at the local peak of a deadly pandemic

would deprive the defendant of trial before a fair cross-section

of the community. Statistics from the CDC have shown that COVID-

19 has had a higher impact on the minority community, especially

the African-American and Hispanic communities.                          An article in the

New        York        Times          published           on        July         5,       2020,

https://www.nytimes.com/interactive/2020/07/05/us/coronavirus-latinos-african-americans-cdc-

data.html, discusses the racial inequality of the Coronavirus.                                 The

                                                2



          Case 1:19-cr-00054-UA Document 28 Filed 07/14/20 Page 2 of 7
Times was able to analyze data revealing the racial disparity in

infection rates across 974 counties representing more than half

the United States population.         It includes a map of the United

States with statistics from a number of counties comprising the

Middle District of North Carolina.           The analysis clearly shows

that    African-Americans      and    Hispanics    are    infected      at   a

significantly higher rate than whites.

       The Defendant is entitled to a trial by a jury able to

concentrate on the evidence and law presented during the trial and

not be distracted by concerns over their health.                Due to the

pandemic, many jurors will have childcare issues they would not

ordinarily have had but for the pandemic, which could further

affect their ability to concentrate on the evidence and law.

       The jury pools in the Middle District of North Carolina have

historically contained a smaller number of African-Americans and

Hispanics. The pandemic is likely to further decrease the number

in the jury pool.         In addition, the Middle District of North

Carolina in 2016/17 changed the method of selecting members of the

jury venire by only using voter registration records to compile

the list of persons eligible to serve on juries.          Ironically, this

change occurred during a time when voter suppression was a hot

issue in North Carolina and the subject of a number of lawsuits.

By using only voter registration lists to determine the jury

venire, a large segment of the population, specifically African-

                                      3



         Case 1:19-cr-00054-UA Document 28 Filed 07/14/20 Page 3 of 7
Americans and Hispanics, who has historically registered to vote

in smaller numbers, will likely be excluded as potential jurors

and seriously impair the Defendant’s right to a jury comprised of

a cross-section of the community.

      The Sixth Amendment and 28 U.S.C. §1861 et seq. (the Jury

Selection Act) guarantee the parties trial before a fair cross-

section of the community. In order to show a violation of the

statute:

      a defendant must prove a “substantial failure” to comply with
      its provisions. A substantial failure is one that destroys
      the “random nature or objectivity of the selection process.”
      United States v. Hemmingson, 157 F.3d 347, 358 (5th Cir.
      1998)(internal citations omitted, quoting 28 U.S.C. §
      1867(a), and United States v. Kennedy, 548 F.2d 608, 612 (5th
      Cir.1977).

      To show a Sixth Amendment violation, the defendant must show

that 1) “the group alleged to be excluded [from the jury system]

is a ‘distinctive’ group in the community,” (2) “the representation

of this group in venires from which juries are selected is not

fair and reasonable in relation to the number of such persons in

the   community,”   and   (3)   “this       underrepresentation   is   due   to

systematic exclusion of the group in the jury selection process.”

      The COVID-19 pandemic presents the court and the parties with

an extraordinary situation which complicates the normal flow of a

criminal case in this district.             The State of North Carolina has

suspended jury trials until at least August 2020.            As a result of



                                        4



        Case 1:19-cr-00054-UA Document 28 Filed 07/14/20 Page 4 of 7
the increasing number of COVID-19 cases, that suspension is likely

to be extended.

     Undersigned counsel submits, for the reasons stated above,

that the ends of justice and the public health concerns are best

served by granting this continuance, and that they outweigh the

interests of the public and the Defendant in a speedy trial.

Accordingly, the Defendant agrees that any delay occasioned by the

granting of this continuance be excluded in computing the time

within which the trial of this matter must commence.               See Title

18, United States Code, Section 3161(h)(7)(A).

     Counsel has informed Assistant United States Assistant United

States Attorney Clifton Barrett of the filing of this motion and

been advised that the Government takes no position as to this

motion.




                                       5



          Case 1:19-cr-00054-UA Document 28 Filed 07/14/20 Page 5 of 7
     WHEREFORE, the Defendant hereby moves for an order continuing

the trial of this matter to a date certain in October 2020 or at

such time thereafter as it is determined the trial of this case

can go forward in a manner which protects the rights and health of

all parties participating in the trial of this action.

     Respectfully submitted this the 14th day of July, 2020.


                            /s/ Gregory Davis
                            Gregory Davis
                            Assistant Federal Public Defender
                            North Carolina State Bar #7083
                            251 N. Main Street, Suite 849
                            Winston-Salem, NC 27101
                            (336) 631-5278
                            Email: greg_davis@fd.org




                                    6



       Case 1:19-cr-00054-UA Document 28 Filed 07/14/20 Page 6 of 7
                         CERTIFICATE OF SERVICE


     I hereby certify that on July 14, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following:
                Mr. Clifton Barrett
                Ms. Veronica Edmisten
                Assistant United States Attorney


                            LOUIS C. ALLEN III
                            Federal Public Defender


                            /s/ Gregory Davis
                            Gregory Davis
                            Assistant Federal Public Defender
                            North Carolina State Bar #7083
                            251 N. Main Street, Suite 849
                            Winston-Salem, NC 27101
                            (336) 631-5278
                            Email: greg_davis@fd.org




                                    7



       Case 1:19-cr-00054-UA Document 28 Filed 07/14/20 Page 7 of 7
